Case 2:17-cv-08660-AB-JC Document 76 Filed 10/03/18 Page 1 of 3 Page ID #:1819




  1   KIM W. WEST, State Bar No. 78553
      kim.west@clydeco.us
  2   ALEC H. BOYD, State Bar No. 161325
      alec.boyd@clydeco.us
  3   CLYDE & CO US LI4)
      101 Second Street, 24 Floor
  4   San Francisco, California 94105
      Telephone: (415) 365-9800
  5   Facsimile: (415) 365-9801
  6 Attorneys for Plaintiff
    AXIS REINSURANCE COMPANY
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11 AXIS REINSURANCE COMPANY, a                Case No. 2:17-cv-08660-AB (JCx)
    corporation,
 12
                 Plaintiff,                    NOTICE OF MOTION AND
 13                                            MOTION FOR AXIS
          v.                                   REINSURANCE COMPANY'S
 14
    NORTHROP GRUMMAN                           SUMMARY JUDGMENT OR, IN
 15 CORPORATION, a corporation,                THE ALTERNATIVE, PARTIAL
                  Defendant.                   SUMMARY JUDGMENT
 16
 17                                            DATE: November 9, 2018
                                               TIME: 10:00 a.m.
 18
                                               DEPT.: 7B
 19                                            JUDGE: Honorable Andre Birotte Jr.
 20
                                               Complaint filed: November 30, 2017
 21                                            JURY DEMAND
 22
 23
 24 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 25     PLEASE TAKE NOTICE THAT on Friday, November 9, 2018, at 10:00

 26 a.m., or as soon thereafter as this matter may be heard, in the Courtroom of the
 27 Honorable Andre Birotte Jr., located at 350 West First Street, Los Angeles,
 28 California, plaintiff AXIS Reinsurance Company ("AXIS") will, and hereby does,
    4037839                                  1              Case No. 2:17-cv-08660-AB (JCx)
       NOTICE OF MOTION AND MOTION FOR AXIS'S SUMMARY JUDGMENT OR, IN THE
                    ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08660-AB-JC Document 76 Filed 10/03/18 Page 2 of 3 Page ID #:1820




  1 move the Court for an order granting summary judgment of the entire action in favor
  2 of AXIS and against Defendant Northrop Grumman Corporation (hereinafter
  3 "Northrop") and for pre judgment interest and costs of suit incurred herein and such
  4 other relief as may be just. This motion is made on the grounds that the undisputed
  5 facts establish that the amount paid in settlement of the DOL Investigation by
  6 National Union under the National Union Primary Policy and Continental Casualty
  7 under the Continental Excess Policy (the "DOL Settlement Payment") was (1)
  8   uninsurable as a matter of California law, does not constitute Loss as defined by the
  9 National Union Primary Policy, and therefore wrongfully depleted the Underlying
 10 Limits; and (2) later resulted in the unjust enrichment of Northrop to the detriment
 11 of AXIS when AXIS was required to contribute more than it should have toward the
 12 settlement of the Grabek Action, after National Union and Continental Casualty had
 13 improperly eroded the Underlying Insurance when they made the DOL Settlement
 14 Payment.
 15             In the alternative, AXIS will move and hereby does move the Court for partial
 16 summary judgment as to the following claims: As to the First Cause of Action for
 17 Declaratory Relief, AXIS is entitled to a declaratory judgment regarding the rights
 18 and obligations of the parties to the AXIS Excess Policy on the grounds the DOL
 19 Settlement Payment does not constitute Loss as defined by the National Union
 20 Primary Policy. As to the Second Cause of Action for Reimbursement of
 21 Indemnity, AXIS is entitled to reimbursement and pre judgment interest from
 22 Northrop for the same amount AXIS was required to "drop down" in funding the
 23 Grabek Settlement. As to the Third Cause of Action for Money Had and Received,
 24 AXIS is entitled to reimbursement and pre judgment interest from Northrop because
 25 Northrop is not entitled to that portion of the sum of $9,706,237.92 AXIS
 26 contributed toward the settlement of the Grabek Action that consists of the
 27 uninsurable DOL Settlement Payment.
 28             This motion is based on this Notice; the accompanying Memorandum of
      4037839                                      2                Case No. 2:17-cv-08660-AB (JCx)
        NOTICE OF MOTION AND MOTION FOR AXIS'S SUMMARY JUDGMENT OR, IN THE
                     ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08660-AB-JC Document 76 Filed 10/03/18 Page 3 of 3 Page ID #:1821




  1 Points and Authorities; Statement of Undisputed Facts and Statement of Genuine
  2 Issues; the Declaration of Kim W. West; the Declaration of Ommid C. Farashahi;
  3 the Request for Judicial Notice; and the exhibits attached thereto; the papers and
  4 pleadings on file with the Court; and such other written or oral argument and other
  5 materials as may be presented before the Court takes this motion under submission.
  6             This motion is following the conference of counsel pursuant to L.R. 7-3
  7 which took place on September 14, 2018. Counsel for the parties agreed that said
  8 meet and confer negotiations had exhausted the relevant topics upon which this
  9 motion is made.
 10 Dated: October 3, 2018                 CLYDE & CO US LLP
 11
 12                                        /s/Kim W. West
                                           KIM W. WEST
 13                                        ALEC H. BOYD
 14                                        Counsel for Plaintiff
                                           AXIS REINSURANCE COMPANY
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      4037839                                      3                 Case No. 2:17-cv-08660-AB (JCx)
        NOTICE OF MOTION AND MOTION FOR AXIS'S SUMMARY JUDGMENT OR, IN THE
                     ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
